DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 October 2022 has been entered.
 

Introductory Remarks
	In response to communications filed on 3 October 2022, claims 1, 10, 14, and 22 are amended per Applicant's request. Claims 3-4, 9, 15-16, and 21 are cancelled. No claims were withdrawn. Claims 26-27 are new. Therefore, claims 1-2, 5-8, 10-14, 17-20, and 22-27 are presently pending in the application, of which claims 1 and 14 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.





Response to Arguments
Applicant’s arguments filed 3 October 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that “The rejection…extrapolates, without discussion, that [the claimed invention’s] association with patients relegates the claims as ‘directed to certain methods of organizing human activity or managing interactions between people’…Yet, the claims are unambiguously directed to medical device communications” (Remarks, p. 9) is unpersuasive.
“Certain methods of organizing human activity or managing interactions between people” does not mean there are no computing devices in communication with one another. Rather, it is to state that the claims encompass certain methods of organizing human activity or managing interactions between people, which may involve the use of computers.
Thus, whether or not “the claims are unambiguously directed to medical device communications” (as argued by Applicant), and that “the system of patient beds, remote server, and network of medical devices…is directed to medical device interactions, even assuming arguendo that some patient association might exist” (see Remarks, p. 9), are unpersuasive.
The manner in which the claims recite the blockchain as applied to medical device communications are recited at a high level of generality and not a particular means for implementing the abstract idea, and thus the claims to medical device communications represent nothing more than an attempt to generally link the claims to a particular technological environment—in other words, an insignificant field-of-use limitation.
As such, the claims do not do anything more except to transmit information between various medical devices. Such information sharing is within the realm of certain methods of organizing human activity or managing interactions between people.
Applicant’s arguments with regards to the purported improvement to “establish that safe, secure, and/or private exchange of data, including process of care or personal health information…within the particularly sensitive environment of medical care information, the practical safety, security, and/or privacy benefits are palpable…” and “It is submitted that [the features reciting medical device nodes and blockchain exchange systems including validating interactions between the patient bed and other medical devices] improve the computerized communication of medical devices and the security, transparency, and/or resource availability thereof via the blockchain exchange operations, rather than merely unfettered device communications or manual authorization activities” (see Remarks, p. 9-10) is unpersuasive.
The benefits and improvements that Applicant cites are, in fact, already-known benefits conferred by blockchain technology.1,2,3,4,5,6

In other words, the “safe, secure, and/or private exchange of data” through the use of blockchain, are benefits that flow from performing an abstract idea in conjunction with a well-known technology (i.e., blockchain). However, Applicant’s claimed invention does not improve the underlying blockchain technology, nor does it purport to improve the communication between the devices, or the manner in which the devices utilize blockchain beyond the already-known benefits (i.e., more secure/safe communication, privacy) that flow from utilizing an already-existing technology (i.e. blockchain).7
Applicant is recommended to amend the claims in such a manner that would either address a specific manner of communication between the devices, or a specific manner of communication with the blockchain (i.e., to address a specific manner in which the blockchain would be utilized that would end up facilitating improvements in communication between the devices).
Applicant solely argues that “the independent claims recite additional elements that, in combination, are not well-understood, routine, or conventional activity” (see Remarks, p. 11), which is unpersuasive for the same reasons addressed in the 101 rejection below.


Applicant’s arguments filed 3 October 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s arguments against the substitution as being sufficient to address the patient beds and medical devices being used in the claimed invention (see Remarks, p. 12-13).
However, Applicant’s arguments are not persuasive primarily because Applicant views the claims as being a healthcare environment utilizing blockchain, rather than a blockchain system being applied to a healthcare environment (which is what the rejection is based upon). This is evident from Applicant’s emphasis on the patient beds and medical device nodes that were being claimed in the present application.
However, as stated previously in the Final Rejection’s response to arguments (see Final Rejection mailed 1 July 2022 at p. 7-8), the use of the claimed blockchain exchange is not utilized in a manner specific to a patient bed and medical device nodes, but rather in any generalized context involving a system having computing device/nodes capable of communicating with blockchains. Nor has Applicant claimed any specific functions or features that distinguish from typical blockchain device/node interactions as presented in the prior art.
Rather, the claimed system simply claims a blockchain exchange system that allows for information exchange between various communicating devices/nodes, where those communicating devices/nodes were claimed to be a patient bed and medical device nodes.
As stated previously in the Final Rejection’s response to arguments (see Final Rejection on p. 9), Applicant has not shown how the patient beds and medical device nodes would operate in a manner differently than non-patient and non-medical device nodes, i.e., in a manner specific to patient beds and medical device nodes.
Thus, if one were to simply substitute “patient beds” and “medical device nodes” with the nodes of the prior art’s blockchains (e.g., Sethi, Gonzales, etc.), there is no difference in the manner in which the various communicating entities perform each of the claimed steps (regardless of whether they were the prior art’s devices/nodes, the claimed patient beds and medical device nodes, or some other element capable of communicating via a network and blockchain exchange system).
However, the 103 rejection has been modified to elucidate upon the reasons for why one of ordinary skill in the art would have been motivated to apply the prior arts’ blockchain system to a healthcare environment as claimed. In particular, one of ordinary skill in the art would have recognized that modern medicine has been changing with the advent of networked medical devices, resulting in increased concerns surrounding security and privacy of data exchanges amongst these networked medical devices, thereby naturally leading one of ordinary skill in the art to consider blockchain technologies8, which have already-known benefits of conferring increased security and privacy of data, as seen in footnotes [1]-[6] above.
Therefore, one of ordinary skill in the art would have found it obvious to modify Sethi to be applied to healthcare systems as claimed with the motivation of providing secure data exchange in networked devices increasingly being used in healthcare monitoring and management, by implementing blockchain for maintaining privacy and security.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 depends upon Claim 21, which has been cancelled. Claims 23-24 depend upon Claim 22, and so are rejected by virtue of their dependency on claim 22.
For purposes of examination, Claim 22 has been interpreted to depend upon Claim 14, which cancelled Claim 21 previously depended upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-8, 10-14, 17-20, and 22-27 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims are directed to certain methods of organizing human activity or alternatively, managing personal behavior or relationships or interactions between people. The independent claims, in particular, recite a remote server in communication with the patient bed, and a network of medical device nodes each including a blockchain exchange system for communication with other medical device nodes of the network. Dependent claim 2 recites validating interactions between the patient bed and other medical devices. The independent claims and dependent claims 10-12 and 22-24 recite the remote server performing agreement validation, where the agreement validation involves a blockchain exchange, smart contract formation, and authorization for access to data stored within the blockchain. Similarly, dependent claims 26-27 recite sending a request for agreement validation responsive to interaction between the patient bed and a medical device unauthorized within the network of medical devices.

	Therefore, the claims fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (processor, communication circuitry, memory), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Similarly, the claims recite that the claimed invention is implemented in the context of patient beds and medical devices, and that a blockchain exchange system is used. However, this is nothing more than an attempt to limit the claims to a particular technological environment of a medical blockchain environment (i.e., through the recitation of patient beds, medical devices, and a blockchain exchange system). However, the various claimed steps are recited at a high level of generality and untethered to any sort of particular application to patient beds and medical devices, or how it is integrated into the claimed blockchain exchange system. In other words, the disclosed steps can be implemented generally using any sort of computer, and thus the use of patient beds and medical devices is an insignificant additional element.
	
Furthermore, various claims recite the type of data or environment involved. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving a result.
	Independent claims 1 and 14 recite that the patient bed and medical device nodes compete to determine which will validate an interaction. Dependent claim 2 recites that the patient bed is performing the validation of interactions between the patient bed and other medical devices. However, merely having a specific object involved in the network perform the validation as opposed to another object, e.g. another medical device, does not further limit the claims to how the validation is performed. However, these are nothing more than mere narrowing of what is still otherwise an abstract idea. They add nothing outside the abstract realm. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); buySAFE, 765 F.3d at 1353 (same).
	However, as a matter of law, narrowing or reformulating an abstract idea does not add “significantly more to it”. See SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. . . . [L]imitation of the claims to a particular field of information . . . does not move the claims out of the realm of abstract ideas”).
	In particular, dependent claims 6-8 and 18-20 recite that interactions include an exchange of information, the exchange of information being a process-of-care information, or does not include Protected Health Information. Such claims do not further limit how—by what particular process or structure—the validation of the nodes occurs. Nor do the claims meaningfully limit the claims to any particular application—that is, beyond simply transferring data between the patient bed and medical device(s).
	Additionally, the independent claims and dependent claims 10-12 and 22-24 recite performing agreement validation, where the agreement validation involving a blockchain exchange, smart contract formation, and authorization for access to data stored within the blockchain. Similarly, dependent claims 26-27 recite sending a request for agreement validation responsive to interaction between the patient bed and a medical device unauthorized within the network of medical devices.
However, the agreement validation (in the independent claims) are recited at a high level of generality, and not a particular means of achieving the validation. Thus, the dependent claims which attempt to narrow the abstract idea of performing agreement validation, to certain types of interactions (e.g., blockchain exchange, smart contract formation, authorization for access), do nothing more than describe the context rather than a particular manner of achieving the agreement validation, and thus are nothing more than insignificant field-of-use limitations which do not amount to significantly more.
	Dependent claims 13 and 25 recite that the recorded valid interactions are encrypted. The fact that the data is encrypted does nothing more than attempt to narrow the claims to a particular technological field—namely, encrypted data. However, such limitations are unrelated to how any of the validation steps are performed, and thus does not amount to significantly more.

	Lastly, the claims recite various insignificant extra-solution activities.
The independent claims 1 and 14 recite that each of the blockchain systems can record valid interactions linked with at least one previous valid interaction. However, this is unrelated to how—by what particular process or structure—the validation of the interactions are performed, or how the patient bed and medical devices interact particularly with the blockchain system (other than generically reciting that the blockchain system is used to store and retrieve information). The independent claims further recite sending a validation signal indicating the valid interaction to other medical device nodes of the network. These are nothing more than an insignificant post-solution activity that is only a tangential addition to the claims.
	Additionally, dependent claims 5 and 17 recite the nodes maintaining an identical ledger of valid interactions. However, this is nothing more than an insignificant extra-solution activity, which is unrelated to how the validation is performed.

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
	
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements reciting the use of various computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, with regards to the independent claims’ recitation that each of the blockchain systems records valid interactions linked with at least one previous valid interaction, this is well-understood, routine, and conventional in blockchain systems:
Sethi et al. (US 2019/0379543 A1) at [0025], where the disclosed chain is a transaction log structured as hash-linked blocks, where all transactions on the ledger had been previously validated (Sethi, [0051]). Each transaction may be sequenced and cryptographically linked together.
Gonzales et al. (US 2019/0205894 A1) at [0118], where a data block is linked to the previous block in the blockchain (see also [0093], where once a data block is validated, the blockchain platform for the blockchain verifies the block, which is added to all copies of the blockchain).
Wright (US 2019/0066228 A1) at [0002-0003], where a blockchain is a peer-to-peer electronic ledger comprising of blocks, where each block contains a hash of the previous block so that blocks become chained (i.e., “linked”) together. In order for a transaction to be written to the blockchain, it must be “validated”.
Castagna et al. (US 2019/0172059 A1) at [0055], where “block chain” refers to a decentralized ledger of data records in which a block comprises a pointer (i.e., “link”) to the previous block in the chain, and pending transactions are validated before becoming authenticated blocks (i.e., “valid interactions”) on the block chain.
Schuler et al. (US 2019/0287200 A1) at [0099], where a blockchain may comprise a series of “blocks”, where each block contains a pointer to the previous block.
Bhatnagar et al. (US 2019/0384927 A1) at [0008], where the system adds a data block to the ledger including an endorsed object value that is cryptographically linked to a previous data block in the ledger.
McFarlane (US 2019/0027237 A1) at [0012], where a distributed ledger of transactions comprises successive blocks linked to earlier blocks via a cryptographic function, where only valid transactions are added to the blockchain (McFarlane, [0037]).
	
Furthermore, with regards to dependent claims 4 and 16, transmitting a validation signal is nothing more than an insignificant extra-solution activity that is well-understood, routine, and conventional:
Gonzales et al. (US 2019/0205894 A1) at [0151], where mining nodes validate transactions and broadcast the completed block validation to other nodes.
Castagna et al. (US 2019/0172059 A1) at [0062], where any of the multiple nodes in the block chain 250 can validate a transaction and broadcast the transaction and its validation (in the form of a block) to other nodes.
Witchey (US 2015/0332283 A1) at [0061], where validity blocks may be broadcasted, where validity blocks forming the longest chain could represent confirmation of the block.
Williams et al. (US 2019/0213333 A1) at [0034], item #7, where the OP_RETURN data is broadcasted to relevant parties including each user and each node in the network, where relevant parties are informed that the OP_RETURN data is validated on-chain.

	Additionally, with regards to dependent claims 5 and 17, maintaining an identical ledger of valid interactions on each of the blockchain nodes in the network is well-understood, routine, and conventional:
Ojha et al. (US 2020/0119910 A1) at [0035] and [0071], where each peer maintains a copy of the ledger of blockchain transactions, and where before committal to the blockchain, each peer may validate the transaction.
Gonzales et al. (US 2019/0205894 A1) at [0151], where each node maintains a copy of a blockchain, and adds validated blocks to their own blockchain.
Dowding et al. (US 2018/0253702 A1) at [0022], where a blockchain is a peer-to-peer network-based ledger, where each node has a copy of the distributed ledger.
Schuler et al. (US 2019/0287200 A1) at [0102], where in a distributed ledger system, each node may maintain a validated copy of the distributed ledger consistent with other nodes.
Bhatnagar et al. (US 2019/0384927 A1) at [0029], where a full (or partial) copy of a ledger exists with every peer [node].
McFarlane (US 2019/0027237 A1) at [0019], where each node stores a local synchronized copy of the blockchain.

Thus, even as an ordered combination, the claims do not contain any hint as to how the validation of the interactions is performed. At this level of generality, the claims do not more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea.
A desired goal, i.e., result or effect, absent structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—whether by particular process or structure—the goal is accomplished. The claims do nothing more than recite that data is transmitted between blockchain exchange systems, and that one of the involved entities is performing some sort of validation (of either the interaction, or an agreement validation (as in the case of the remote server)).
Even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. A majority of the claim limitations are nothing more than attempts to limit the claims to a particular technological environment or field (i.e., blockchain exchange system, patient beds and medical devices), with insignificant field-of-use limitations (describing a context rather than a particular manner of achieving a result), mere narrowing of what are still otherwise abstract ideas (i.e., falling into one or both of the categories above), and insignificant extra-solution activities that are well-understood, routine, and conventional within blockchain systems. The claims require no improved computing structures, just already available computers and conventional blockchain technology, with their already available basic functions, to use as tools in executing the claimed process.9
For example, the blockchain does nothing more than mostly store and retrieve data, with a conventional manner of recording the data (i.e., each data block linked to a previous data block). The blockchain, therefore, acts as nothing more than something slightly more specific than a generic database, and thus does not amount to significantly more.10
Therefore, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 10-14, 17-19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1), in view of Gonzales et al. (“Gonzales”) (US 2019/0205894 A1).
	Regarding claim 1: Sethi teaches A medical device communication system for blockchain exchange, the system comprising:
	a patient bed for supporting a patient above the floor, the patient bed including a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices, a remote server arranged in communication with the patient bed, and a network of medical devices each including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices of the network (Sethi, [0077], where a smart contract configuration includes contracting parties (i.e., the object, and nodes in the network) and a mediating server (i.e., “remote server arranged in communication with the [object]”). See Sethi, [0023], where nodes are communication entities of the blockchain system (i.e., “communication with other…devices of the network”).
See Sethi, [0081], where each computing node 700 includes a computer system/server 702, the computer system/server 702 including a network card or network adapter for communicating over the network (Sethi, [0088]) (i.e., “each [device of a network of medical devices] including … communication circuitry for communication with other…devices of the network”).
See Sethi, [0082-0084], where each computing node 700 includes a computer system/server 702, which may be implemented by one or more processors and system memory, the system memory storing instructions executed by the computer system (i.e., “each [device of a network of medical devices] including a processor executing instructions stored on at least one memory storage”).
Although Sethi does not appear to explicitly state that the nodes pertain to a patient bed for supporting a patient above the floor and medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Sethi (hereinafter “Sethi as modified”) by substituting Sethi’s generic devices/nodes with the claimed patient bed and medical device nodes, with predictably equivalent operating characteristics (i.e., the communication between the various devices/nodes in the network, each maintaining a blockchain exchange system, with a remote server mediating communications between the various nodes, would have been performed the same regardless of the specific type of device involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Sethi’s device nodes) for another (i.e., patient beds and medical devices as claimed), and recognize that the results of the substitution were predictable and obvious. Thus, one of ordinary skill in the art would have found it obvious to modify Sethi to be applied to healthcare systems as claimed with the motivation of providing secure data exchange in networked devices increasingly being used in healthcare monitoring and management11,12, by implementing blockchain for maintaining privacy and security13,14),
wherein at least one of the medical devices of the network of medical devices forms a network node as a medical device node, each medical device node including a blockchain exchange system (Sethi, [0024], where participating parties include peer nodes, where each peer node maintains a copy of the ledger for each channel of which they are a member (i.e., the object and each of the nodes each being a peer node; thus, each node “including a blockchain exchange system”)), wherein the remote server is configured to perform agreement validation to permit a medical device to join the network of medical devices (Sethi, [0077], where the smart contract configuration includes the contracting parties, and a mediating server (i.e., “remote server”) configured to enforce smart contract terms (i.e., “perform agreement validation”), where the smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger (i.e., “agreement validation”) (Sethi, [0047]). The smart contract configuration 650 may represent a communication session that is driven by a smart contract 630 (i.e., “agreement”), which explicitly identifies one or more user devices 652 and/or 656 that are parties to the smart contract transaction (i.e., “permit a…device to join the network of…nodes”), 
wherein the blockchain exchange system of at least one of the patient bed and one of the medical device nodes is configured to validate interactions between the patient bed and other medical devices (Sethi, [0051], where before committal to the blockchain, each peer 281-283 (i.e., “at least one of the [object] and…one of the nodes”) validates the transaction (i.e., “validate interactions”). Recall from Sethi, [0024], where transactions may be submitted by participating parties, including peer nodes (i.e., the transactions corresponding to “interactions between the [object] and other [nodes]”)), and each of the blockchain exchange systems is configured to record valid interactions linked with at least one previous valid interaction between the patient bed and other medical devices (Sethi, [0025], where the disclosed chain is a transaction log structured as hash-linked blocks, where all transactions on the ledger (i.e., “valid interaction”, since each transaction may have been validated prior to addition to the ledger (Sethi, [0051])) may be sequenced and cryptographically linked together (i.e., “linked with at least one previously valid interaction”)) … .
Sethi does not appear to explicitly teach wherein the blockchain exchange systems of the patient bed and at least one of the medical device nodes compete to determine which will validate an interaction between the patient bed and another medical device, and the successful one of the blockchain exchange systems of the patient bed and at least one of the medical device nodes competing to determine which will validate an interaction between the patient bed and another medical device, sends a validation signal indicating the valid interaction to the other medical device nodes of the network.
Gonzales teaches wherein the blockchain exchange systems of the patient bed and at least one of the medical device nodes compete to determine which will validate an interaction between the patient bed and another medical device (Gonzales, [0151], where mining nodes compete to compute a validation solution to validate transactions), and the successful one of the blockchain exchange systems of the patient bed and at least one of the medical device nodes competing to determine which will validate an interaction between the patient bed and another medical device, sends a validation signal indicating the valid interaction to the other medical device nodes of the network (Gonzales, [0151], where mining nodes compete to compute a validation solution to validate transactions, and then broadcast the completed block validation to other nodes. Each node adds the block to its copy of the blockchain with the transaction order established by the winning node).
Although Gonzales does not appear to explicitly state that the miners, i.e., nodes, pertain to a patient bed or medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Gonzales by substituting Gonzales’ generic devices/nodes with the claimed patient bed and medical device nodes, with predictably equivalent operating characteristics (i.e., nodes competing to determine which will validate a transaction would have been performed the same regardless of the specific type of device involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Gonzales’ device nodes) for another (i.e., patient beds and medical devices as claimed), and recognize that the results of the substitution were predictable and obvious. One of ordinary skill in the art would have found it obvious to modify Gonzales’ disclosure to be applied to medical device systems as claimed with the motivation of providing secure data exchange in networked devices increasingly being used in healthcare monitoring and management, by implementing blockchain for maintaining privacy and security.15
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Gonzales (hereinafter “Sethi as modified”) with the motivation of having a decentralized system in which no user is “trusted” more than any other (which distributes the security risk such that a potential attacker does not know which of the nodes in the network will end up performing the validation), while also conserving resources of the other nodes since only one node would be performing the validation work; and for synchronizing the local copies of the blockchain stored in other nodes/miners in the network.

Regarding claim 2: Sethi as modified teaches The medical device communication system of claim 1, wherein the blockchain exchange system of the patient bed validates interactions between the patient bed and other medical devices (Sethi, [0060], where the blockchain node 410 (i.e., “blockchain exchange system of the [object]”) creates a validation database 430, after which the blockchain node 410 may receive blockchain transactions 425. The blockchain node 410 may then validate each transaction using the validation database 430 (i.e., “wherein the blockchain exchange system of the [object] validates interactions”).
Recall from Sethi, [0024], where transactions may be submitted by participating parties, including peer nodes (i.e., the transactions corresponding to “interactions between the [object] and other [devices]”)). 

	Regarding claim 5: Sethi as modified teaches The medical device communication system of claim 1, wherein the each of the blockchain exchange systems of the patient bed and the medical device nodes maintains an identical ledger of valid interactions (Sethi, [0024], where each peer node maintains a copy of the ledger for each channel of which they are a member. Recall from Sethi, [0077], where before committal to the blockchain, each peer 281-283 may validate the transaction (i.e., “validate interactions”); thus, each blockchain represents a “ledger of valid transactions”). 

	Regarding claim 6: Sethi as modified teaches The medical device communication system of claim 1, wherein the interactions between the patient bed and other medical devices includes an exchange of information between the patient bed and the other medical device (Sethi, [0077], where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure (i.e., “exchange of information”). The results of the smart contract execution may be written to a blockchain as a blockchain transaction). 

	Regarding claim 7: Sethi as modified teaches The medical device communication system of claim 6, wherein the exchange of information is process-of-care information (Sethi, [0077], where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure).
Although Sethi does not appear to explicitly state that the type of information relates to process-of-care information as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The exchange of information would have been performed the same regardless of the specific data involved (i.e., process-of-care information, asset transfer as disclosed by Sethi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Sethi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 10: Sethi as modified teaches The medical device communication system of claim 1, wherein the agreement validation includes a blockchain exchange (Sethi, [0077], where the smart contract configuration includes the contracting parties and a mediating server configured to enforce the smart contract terms (i.e., “agreement validation”) on the blockchain, where the results of the smart contract execution, which may take the form of an asset transfer session/process/procedure (i.e., “exchange”) may be written to a blockchain as a blockchain transaction (i.e., “blockchain exchange”)). 

	Regarding claim 11: Sethi as modified teaches The medical device communication system of claim 10, wherein the agreement validation includes smart contract formation hosted on the remote server (Sethi, [0077], where the smart contract configuration includes the contracting parties and a mediating server (i.e., “hosted on a remote server”) configured to enforce the smart contract terms (i.e., “agreement validation”) on the blockchain). 

	Regarding claim 12: Sethi as modified teaches The medical device communication system of claim 11, wherein smart contract formation includes authorization for access to recorded valid interactions between the patient bed and other medical devices (Sethi, [0047], where program/application code 220 may control blockchain assets, e.g., storing and transferring data, and may be executed by nodes 204-210 in the form of a smart contract, and associate chaincode with conditions or other code elements subject to its execution. Smart contracts hold state and ledger data and execute transactions, including operations invoked on the chaincode (i.e., “access to recorded valid interactions”) (Sethi, [0022]). The smart contracts can be used to identify rules associated with authorization and access requirements and usage of the ledger).
Although Sethi does not appear to explicitly state that the type of information relates to interactions that occur between [the] patient bed and other medical devices as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Authorization for access to recorded data in the blockchain would have been performed the same regardless of the specific data involved (i.e., interactions between the patient bed and other medical devices as claimed, transaction data as disclosed by Sethi, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Sethi’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 13: Sethi as modified teaches The medical device communication system of claim 1, wherein the recorded valid interactions are encrypted (Sethi, [0049], where data written to the blockchain can be encrypted and maintained as private). 

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 22: Claim 21 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

	Regarding claim 24: Claim 24 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

	Regarding claim 25: Claim 25 recites substantially the same claim limitations as claim 13, and is rejected for the same reasons.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1), in view of Gonzales et al. (“Gonzales”) (US 2019/0205894 A1), in further view of Ojha et al. (“Ojha”) (US 2020/0119910 A1).
	Regarding claim 8: Sethi as modified teaches The medical device communication system of claim 6, but does not appear to explicitly teach wherein the exchange of information does not include Protected Health Information.
	Ojha teaches wherein the exchange of information does not include Protected Health Information (Ojha, [0046], where digital asset data is stored within data blocks of a blockchain. Personal data associated with the digital asset is not stored together with the assets within a traditional block structure of a blockchain).
Although Ojha does not appear to explicitly state that the personal data pertains to protected health information as claimed, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. Preventing the exchange of sensitive information would have been performed the same regardless of the specific data involved (i.e., protected health information as claimed; personal data as disclosed by Ojha; or some other personal/confidential/private/protected data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Ojha’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Ojha with the motivation of removing personal data associated with the digital asset, thereby providing the benefit of anonymity based on immutable accountability and security (Ojha, [0046]).

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al. (“Sethi”) (US 2019/0379543 A1), in view of Gonzales et al. (“Gonzales”) (US 2019/0205894 A1), in further view of Obaidi et al. (“Obaidi”) (US 2020/0213305 A1).
	Regarding claim 26: Sethi as modified teaches The medical device communication system of claim 1, but does not appear to explicitly teach wherein the patient bed is configured to send a request for agreement validation to the remote server, responsive to interaction between the patient bed and a medical device unauthorized within the network of medical devices.
	Obaidi teaches wherein the patient bed is configured to send a request for agreement validation to the remote server, responsive to interaction between the patient bed and a medical device unauthorized within the network of medical devices (Obaidi, [0040-0041], where when a device 210 attempts to access the network 110, network component 240 compares the information, e.g., a certificate or other identifier of the device (Obaidi, [0038]), to records of the blockchain in order to validate the device 210 to the network 110 (i.e., the device validation corresponding to the claimed “request for agreement validation”). Once validated, the device 210 may access services provided by the network 210, including communicating with mobile devices and other user equipment (Obaidi, [0025])). 
	 Although Obaidi not appear to explicitly state that the IoT devices, nodes, and network components pertain to a patient bed or medical devices as claimed, it would have been obvious to one of ordinary skill in the art to have modified Obaidi by substituting Obaidi’s devices/nodes with the claimed patient bed and medical device nodes, with predictably equivalent operating characteristics (i.e., nodes competing to determine which will validate a transaction would have been performed the same regardless of the specific type of device involved). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Obaidi’s device nodes) for another (i.e., patient beds and medical devices as claimed), and recognize that the results of the substitution were predictable and obvious. One of ordinary skill in the art would have found it obvious to modify Obaidi’s disclosure to be applied to medical device systems as claimed with the motivation of providing secure data exchange in networked devices increasingly being used in healthcare monitoring and management, by implementing blockchain for maintaining privacy and security.16
Furthermore, although Obaidi does not appear to explicitly state that the network component 240 (i.e., corresponding to the claimed “patient bed”) sends the request for agreement validation to a remote server as claimed (but rather performs the agreement validation itself), Obaidi discloses in [0022] that nodes can redistribute communications to other nodes of the network and in [0023] that any devices associated with or communicating via the network can authenticate other devices. Therefore, one of ordinary skill in the art would have found it obvious to modify Obaidi to have a remote server perform such operations with the motivation of dedicating certain tasks to certain components for consolidation purposes, i.e., increasing efficiency of operations by having dedicated components performing such functions, as well as reducing memory requirements for performing such validation procedures in the individual nodes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Sethi as modified and Obaidi with the motivation of preventing unauthorized access or receiving of data from unknown devices (Obaidi, [0066]), thereby improving and enhancing the security of communications and control operations over the network (Obaidi, [0076]).

	Regarding claim 27: Claim 27 recites substantially the same claim limitations as claim 26, and is rejected for the same reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Non-Patent Literature references Pham et al. (“A Secure Remote Healthcare System for Hospital Using Blockchain Smart Contract”) and Soroush et al. (“Toward a Safe and Secure Medical Internet of Things”) are cited to show how networked devices are increasingly being used for aiding (and even increasing the efficiency and convenience of) healthcare monitoring and management (Pham et al., [Abstract]; Soroush et al., [Introduction]). Pham et al. and Smith et al. (US 2015/0379510 A1)  was further cited to show how the increased data exchange results in increased privacy and security issues of patients, thereby necessitating technologies that would help mitigate such risks, such as blockchain (Pham et al., [Abstract]; Smith et al., [0009] and [0066-0067]), thus rendering it obvious to one of ordinary skill in the art to apply blockchain technologies (such as those described by prior art references Sethi, Gonzales, etc.) to healthcare environments (as claimed).
Non-Patent Literature reference Dubovitskaya et al. (“Secure and Trustable Electronic Medical Records Sharing using Blockchain”), and patent publications Hu et al. (US 2017/0329980 A1), LaFever et al. (US 2018/0307859 A1), Iwama et al. (US 2020/0110825 A1), Chen et al. (US 2021/0399896 A1), and Smith et al. (see above) were cited to show the already-known (or inherent) benefits, properties, and/or characteristics stemming from blockchain technologies (Dubovitskaya et al., [Introduction, p. 651]; Hu et al., [0013] and [0018]; LaFever et al., [0604]; Iwama et al., [0043]; Chen, [0003], and Smith et al., [0009]).
The prior art should be considered to define the claims over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
12 December 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dubovitskaya et al. “Secure and Trustable Electronic Medical Records Sharing using Blockchain”. AMIA Annu Symp Proc. 2017; 2017:650-659. Published online 2018 Apr 16. PMCID: PMC5977675. PMID: 29854130. See [Introduction, p. 651] (“The key benefits of applying the blockchain technology in healthcare are the following: verifiable and immutable transactions; tamper resistance, transparency, and integrity of distributed sensitive medical data”).
        2 Hu et al. US Patent Publication No. 2017/0329980 A1 at [0013] and [0018] (“blockchain networks are inherently immune to eavesdropping attacks and are highly secure against masquerade attacks” and “…can provide greater security and/or immunity against various types of network attacks…”).
        3 LaFever et al. US Patent Publication No. 2018/0307859 A1 at [0604] (“A key feature of blockchains is their integrity (i.e., the ability for users of network to trust the accuracy of the data stored in the blocks of the chain), which is guaranteed by their immutability…”).
        4 Iwama et al. US Patent Publication No. 2020/0110825 A1 at [0043] (“Some properties that are inherent in blockchain…include…security, privacy…”).
        5 Chen. US Patent Publication No. 2021/0399896 A1 at [0003] (“the blockchain technology has the decentralized, secure, and private nature to become a promising idea that can be approaching the next-generation IoT architecture…”).
        6 Smith et al. US Patent Publication No. 2015/0379510 A1 at [0009] (“The advantage of the use of block chain infrastructure is the anonymization of data and the transaction record, the protection of privacy via encrypted keys…”).
        7 See BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 11 (“[BSG’s purported benefits] are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure…. Both Enfish and Visual Memory concerned claims that focused on improved ways in which systems store and access data. Here, the focus of BSG Tech’s claims is unrelated to how databases function…. The claims do not recite any improvement to the way in which such databases store or organize information…”).
        8 See footnote [13] below.
        9 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12, ¶ 3.
        10 See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018) at p. 8-9, finding that claims reciting a database structure slightly more detailed than a generic database, was still abstract.
        11 See Pham et al. "A Secure Remote Healthcare System for Hospital Using Blockchain Smart Contract," 2018 IEEE Globecom Workshops (GC Wkshps), 2018, pp. 1-6 at [Abstract] (“Nowadays, a combination between Internet of Things (IoT) technology and remote healthcare system is extensively researched due to its efficiency and convenience for human life”).
        12 Soroush et al. “Toward a Safe and Secure Medical Internet of Things,” IIC Journal of Innovation, June 2016, p. 1-15 at [Introduction] (“The landscape of modern medicine is dramatically changing with the advent of networked medical devices. This change brings the promise and the challenge of next-generation integrated medical systems that will interoperate efficiently, safely and securely. It is anticipated that it will significantly lower the rates of preventable medical errors…; and by providing improved patient outcome at lower costs… The grand vision of the Medical Internet of Things (MIoT) is to enable the deployment of patient-centric and context-aware networked medical systems in all care environments…. As medical devices move between different care environments or from patient to patient, they would securely discover other devices that they need to interoperate with, and then verify and execute safe, authorized and compliant operational profiles”).
        13 See Pham et al. at [Abstract] (“When the number of IoT devices in health care system is increased exponentially, the privacy and security issues of patients are becoming a concern. In order to protect personal and device-generated information, we propose to use blockchain-based smart contracts for managing patients’ information and medical devices…”).
        14 See Smith et al. (US 2015/0379510 A1) (“Privacy concerns exist wherever personally identifiable information or other sensitive information is collected and stored…. Data privacy issues can arise in response to information from a wide range of sources, such as: Healthcare records…” (Smith et al., [0066-0067]). Thus, “The advantage of the use of block chain infrastructure is the anonymization of data and the transactional record, the protection of privacy via encrypted keys…” (Smith et al., [0009]))
        15 See footnotes [11]-[14] above.
        16 See footnotes [11]-[14] above.